Citation Nr: 1602003	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a reduction in the rating for service-connected cervical stenosis with degenerative disc disease and spondylosis from 20 percent disabling to 10 percent disabling, effective February 1, 2013, was proper.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970, from November 1977 to August 1992, and from August 1992 to May 1994.

This case comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A discussion of the procedural history of these claims is necessary to clarify the issues currently before the Board.  

In this regard, as concerning the rating reduction claim, an August 1995 rating decision originally granted service connection for a herniated cervical disk with radiculopathy to the right arm, rated as 10 percent disabling effective June 15, 1995.  That rating was subsequently increased to 20 percent, effective June 11, 2002.  See January 2003 Rating Decision.  In November 2006, the RO denied an evaluation in excess of 20 percent for the residuals associated with the herniated cervical disc, to include limited motion and right upper extremity radiculopathy.  Rather than continuing the single 20 percent evaluation, however, that decision instead assigned separate 10 percent evaluations for the cervical spine limited motion and the right upper extremity radiculopathy, each effective August 27, 2006.  See November 2006 Rating Decision and Codesheet.  In January 2009, the RO granted increased 20 percent evaluations, effective December 10, 2008, for both the herniated cervical disc with radiculopathy to the right upper extremity, and the cervical spine limitation of motion, which the RO recharacterized as cervical stenosis with degenerative disc disease and spondylosis.  See January 2009 Rating Decision and Codesheet.  

In April 2010, the Veteran requested service-connection for left arm radiculopathy, as secondary to his cervical spine disability.  See April 2010 Statement (noting the onset of left arm radiculopathy); May 2010 Statement (on VA Form 21-4138) (asserting that the left arm disability was related to his service connected cervical spine disorder).  The RO treated this claim as also raising the issues of increased ratings for the Veteran's service-connected right upper extremity radiculopathy, as well as his service-connected cervical stenosis with degenerative disc disease and spondylosis.  See VA Notification Letter dated May 26, 2010.  In an August 2010 rating decision, the RO granted service connection for left upper extremity associated with cervical stenosis with degenerative disc disease and spondylosis, assigning a 20 percent rating effective April 21, 2010.  Additionally, the RO continued the 20 percent evaluation assigned the right upper extremity radiculopathy.  Finally, the RO decreased the evaluation of the cervical stenosis with degenerative disc disease and spondylosis from 20 percent to 10 percent, effective June 2010.  See August 2010 Rating Decision and Codesheet.  In September 2010, the Veteran disagreed with the decision to reduce the rating for his cervical stenosis with degenerative disc disease and spondylosis.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  The RO confirmed and continued the 10 percent rating in a June 2011 statement of the case (SOC), and the Veteran perfected his appeal as to the issue of the propriety of the rating reduction later that month.  See June 2011 Substantive Appeal (VA Form 9).  

Supplemental statements of the case (SSOCs) issued in October 2011 and January 2012 continued to find that the reduction of the evaluation for cervical stenosis with degenerative disc disease and spondylosis from 20 percent disabling to 10 percent disabling effective June 22, 2010, was proper.  However, in a November 2012 rating decision, the RO determined that an error was made in previous decisions such that the reduction imposed in the August 2010 rating decision was not effectuated.  See November 2012 Rating Decision and Codesheet.  Accordingly, the RO proposed to reduce the rating of the Veteran's cervical stenosis with degenerative disc disease and spondylosis from the 20 percent evaluation that had been in effect since December 10, 2008, to 10 percent.  See November 2012 Rating Decision.  See also January 2009 Rating Decision and Codesheet (increasing the rating for the cervical stenosis with degenerative disc disease and spondylosis to 20 percent, effective December 10, 2008).  And in February 2013, the RO effectuated the reduction, assigning a 10 percent evaluation for the cervical stenosis with degenerative disc disease and spondylosis from February 1, 2013, forward.  See February 2013 Rating Decision and Codesheet.  In an SSOC issued later that same month, the RO found that the reduction in the evaluation for cervical stenosis with degenerative disc disease and spondylosis from 20 percent disabling to 10 percent disabling effective February 1, 2013, was proper.  Based on the foregoing, considering that the RO effectively revoked the prior June 2010 rating reduction that was on appeal and instead implemented the same reduction several years later in February 2013, and given that the propriety of the February 2013 rating reduction was addressed in a February 2013 SSOC, the Board has recharacterized the rating reduction issue on appeal as reflected on the title page.

With regard to the increased rating claims, historically, service connection was granted for left ear hearing loss in August 1995.  A noncompensable (0 percent) evaluation was assigned, effective June 15, 1995.  See August 1995 Rating Decision and Codesheet.  In November 2009, the Veteran filed a claim for service connection for tinnitus and right ear hearing loss, as well as for an increased rating in his service-connected left ear hearing loss.  See November 2009 Statement (on VA Form 21-4138); VA Notification Letter dated November 25, 2009.  In a May 2010 rating Decision, the RO granted service connection for tinnitus and right ear hearing loss, assigning the tinnitus an initial 10 percent evaluation, effective November 20, 2009, and continuing the noncompensable evaluation for the now-service-connected bilateral hearing loss.  The Veteran disagreed with the ratings assigned his hearing pathology.  See May 2010 Notice of Disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2011, and the Veteran perfected his appeal as to the ratings for his bilateral hearing loss and tinnitus later that same month.  See June 2011 Substantive Appeal (VA Form 9); see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015) (setting for requirements and time limits for perfecting an appeal to the Board).

The Virtual VA and VBMS paperless claims processing systems contain additional documents and records pertinent to the present appeal. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show ascertainable improvement of the Veteran's service-connected cervical stenosis with degenerative disc disease and spondylosis to support a rating reduction from 20 percent disabling to 10 percent disabling, effective February 1, 2013.


CONCLUSION OF LAW

Because the reduction of rating for service-connected cervical stenosis with degenerative disc disease and spondylosis from 20 percent disabling to 10 percent disabling was improper, the criteria are met for restoration of the 20 percent rating, effective for the entirety of the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given that the Board's restoration of the Veteran's 20 percent rating for the cervical stenosis with degenerative disc disease and spondylosis represents a complete grant of the benefits sought on appeal as concerning this claim, discussion of whether VA has met its duties of notification and assistance under the Veterans Claims Assistance Act of 2000 ("VCAA") is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Rating Reduction

As noted in the introduction above, the evaluation of the Veteran's service-connected cervical stenosis with degenerative disc disease and spondylosis was reduced in the February 2013 rating decision from 20 percent to 10 percent disabling, effective February 1, 2013.  

The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  See also VAOPGCPREC 71-91 (Nov. 1991), VAOPGCPREC 29- 97 (Aug. 1997).  Specifically, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for it, and must be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advanced written notice, the beneficiary must further be informed that he or she will have an opportunity for a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating action expires.  38 C.F.R. § 3.105(e). 

First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i) (2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, all due process requirements have been satisfied.  A November 2012 rating decision proposed to reduce the evaluation for the Veteran's service-connected cervical stenosis with degenerative disc disease and spondylosis from 20 percent to 10 percent disabling, and the Veteran was also sent a letter in November 2012 notifying him of the proposed reduction.  In the letter, the RO informed the Veteran of the types of evidence he could submit to prevent a reduction and that he could request a personal hearing.  The Veteran did not request a hearing or submit additional information or evidence.  Thus, the RO issued a February 2013 rating decision that effectuated the reduction.   The Board thus finds that all due process requirements under § 3.105(e) were satisfied.

Moreover, at the time of the rating reduction, the 20 percent evaluation assigned to the Veteran's cervical stenosis with degenerative disc disease and spondylosis had been in effect from December 10, 2008.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b), which provide additional regulatory hurdles to rating reductions for disabilities that have become "stabilized," do not apply.  Rather, the provisions of 38 C.F.R. § 3.344(c), which pertains to disabilities that have not become stabilized and are likely to improve, provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.  Specifically, re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.   Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.   Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.  

If a rating has been in effect for a long period of time, there are additional, more rigorous requirements that must be satisfied before a rating may be reduced.  See 38 C.F.R. § 3.344(c).  The regulation indicates that a rating in effect for five years or more would trigger these additional requirements, which is calculated from the effective date of the assignment of the rating.  See id.; Brown, 5 Vet. App. at 417-18.  However, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), the United States Court of Appeals for Veterans Claims (Court) found that the five-year time frame is merely a guideline and not a mandatory minimum for when a disability is considered to have stabilized such that the more rigorous standards for reducing the rating must be satisfied.  Because the Board finds that a rating reduction is not warranted under the ordinary standards discussed above, there is no need to consider the more rigorous standards for rating reductions applicable to stabilized disabilities. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence. However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Turning to the merits of the reduction, the Board concludes that, at the time of the reduction, there was not sufficient evidence to reduce the rating.  Specifically, the preponderance of the evidence does not show ascertainable improvement of the Veteran's service-connected cervical stenosis with degenerative disc disease and spondylosis to support a rating reduction from 20 percent disabling to 10 percent disabling, effective February 1, 2013.

The 20 percent rating assigned the Veteran's cervical stenosis with degenerative disc disease and spondylosis was assigned under Diagnostic Code (DC) 5238, which pertains to spinal stenosis, and the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  See also January 2009 Rating Decision.  As pertinent to the present claim, under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.

See id.  

Importantly, the RO based the January 2009 rating decision that awarded a 20 percent rating for the service connected cervical stenosis with degenerative disc disease and spondylosis on a January 2009 VA spine examination showing cervical spine "[f]lexion with pain" limited to 20 degrees.  

The February 2013 reduction was based entirely upon the results of a June 2010 VA spine examination reflecting 40 degrees of cervical spine flexion with "end-of-range pain."  See November 2012 Rating Decision (proposing to reduce the rating); February 2013 Rating Decision (implementing the reduction).  The RO determined that this finding demonstrated improvement in the cervical stenosis with degenerative disc disease and spondylosis.  However, despite this finding reflecting greater cervical spine flexion, the June 2010 VA examination report is not an adequate foundation upon which to base a rating reduction.  In this regard, although the VA examiner observed "end-of-range" pain on range of motion testing, he failed to put forth specific findings that noted in degrees the point in the cervical range of motion at which evidence of pain began.  See Powell v. West, 13 Vet. App. 31, 34 (1999) and Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (reflecting that, pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  Moreover, there are no findings in the January 2010 VA examination report reflecting that the Veteran's cervical spine disability underwent actual improvement rather than merely a temporary or intermittent period of reduced symptomatology.  See Brown, 5 Vet. App. at 421.  Finally, and perhaps most significantly, the June 2010 VA examiner indicated that the Veteran's claims file was not made available to him.  See Tucker, 2 Vet. App. at 203 (finding that, where the rating reduction was based on an examination that did not include a review of the claims file for the pertinent medical history, the reduction decision was void ab initio).  Accordingly, due to the absence of specific findings with regard to the Veteran's painful limited motion, and because the examination was not supported by a review of the Veteran's claims file for pertinent medical and other history, the Board finds that the June 2010 VA examination report was inadequate.  See Faust, 13 Vet. App. at 349; Tucker, 2 Vet. App. at 203; Brown, 5 Vet. App. at 420-21.

In sum, the Board finds that VA has not shown by a preponderance of the evidence that there has been actual improvement in the Veteran's cervical stenosis with degenerative disc disease and spondylosis such that a rating reduction from 20 to 10 percent was warranted at any point during the pendency of the claim.  See Brown, 5 Vet. App. at 421 (reflecting that a rating reduction requires evidence showing an actual change in the disability).  

Accordingly, when resolving reasonable doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 20 percent rating is therefore restored for the entirety of the appellate period.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 421.


ORDER

The reduction of the disability rating for cervical stenosis with degenerative disc disease and spondylosis was not warranted; a restoration of the 20 percent rating, effective February 1, 2013, is granted, subject to the law governing payment of monetary benefits.


REMAND

Unfortunately, a remand is required as to the remaining claims of entitlement to a compensable rating for bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for tinnitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121   (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The Veteran has asserted that his auditory disabilities are productive of progressively worsening symptomatology.  He was most recently afforded a VA audio examination in April 2010.  Given that nearly six years have passed since the 2010 examination, and considering his representative's request for reexamination in the November 2015 appellate brief, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's service-connected auditory pathology.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as the case must be remanded, any recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records, including those dated since January 2013.

2.  Upon completion of the foregoing, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss and tinnitus.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and/or tinnitus and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


